DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The Specification is objected to as it cites instant claims in the disclosure. Spec. dated Mar. 18, 2019 (“Spec.”) ps. 2–8. However, the substance of the claim might change during the prosecution process, rendering the specification indefinite. To overcome this objection, the specification should be amended so that it does not refer to specific claims by number.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17– 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites: 
“17. An Air purifying device comprising:
a housing having at least one inlet opening for supply of an air flow and at least one outlet opening for conducting out the air flow supplied by way of the inlet opening;
at least one air purifying unit and at least one lighting unit arranged in the housing, wherein the at least one air purifying unit takes on substantially the form of the almost fill out the cross-sectional area, wherein the at least one lighting unit is arranged in the housing to be opposite the at least one air purifying unit, and the at least one air purifying unit is formed to be permeable to air and has at least one region which is permeated with activated carbon and which is surrounded at least partly by a non-woven material, wherein at least one photocatalytically active surface region in or at the non-woven material is present on the side of the at least one air purifying unit facing the lighting unit, wherein the air flow in the housing, at least in part, flows around or through the at least one photocatalytically active surface region and the surface region permeated by activated carbon, wherein the at least one photocatalytically active surface region of the at least one air purifying unit can be irradiated with light by the at least one lighting unit..” Emphasis added. 

Claim 17 is indefinite because the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(III)(D). Claim 17 is also indefinite because the term "almost" is a relative term which renders the claim indefinite.  The term "almost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(III)(D).
For the purpose of examination, claim 17 is interpreted as: 
“17. An Air purifying device comprising:
a housing having at least one inlet opening for supply of an air flow and at least one outlet opening for conducting out the air flow supplied by way of the inlet opening;
at least one air purifying unit and at least one lighting unit arranged in the housing, wherein the at least one air purifying unit takes on  the form of the cross-section of the housing and is arranged in the housing to 

Claim 25 is indefinite for the same reason stated in claim 17 as term “substantially” is a relative term. For the purpose of examination, the term “substantially” is struck form the claim. 
Claim 18–32 are also indefinite as they depend from claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 17– 21, 23, 26, 28 and 31 are rejected under 35 U.S.C. 103 as being obvious over Paumier et al., FR 2 838 379 A1 (“Paumier”)1. 
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being obvious over Paumier in view of Day et al., US 2010/0260644 A1 (“Day”). 
Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Paumier in view of Meiller et al., US 2005/0123458 A1 (“Meiller”). 
Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Paumier in view of Zhu et al., US 2005/0239644 A1 (“Zhu”). 
Claim 29–30 are rejected under 35 U.S.C. 103 as being obvious over Paumier in view of Nelson US 2010/0111792 A1 (“Nelson”). 
Claim 32 is rejected under 35 U.S.C. 103 as being obvious over Paumier in view of Roseberry et al., US 2007/0041882 A1 (“Roseberry”). 
Claim 17 describes an air purifying device. The air purifying device comprises a housing having at least one inlet opening for supply of an air flow and at least one outlet opening for conducting out the air flow supplied by way of the inlet opening. The air purifying device comprises at least one air purifying unit and at least one lighting unit arranged in the housing. The at least one air purifying unit takes on substantially the form of the cross-section of the housing and is arranged in the housing to almost fill out the cross-sectional area. The at least one lighting unit is arranged in the housing to be opposite the at least one air purifying unit. The at least one air purifying unit is formed to be permeable to air and has at least one region which is permeated with activated carbon and which is surrounded at least partly by a non-woven 
Paumier discloses an air purifying device (i.e., heating/air conditioning installation of a motor vehicle). Paumier Fig. 12, p. 2. The air purifying device comprises a housing (i.e., box 2) having at least one inlet opening (i.e., inlet of the air distribution duct) for supply of an air flow and at least one outlet opening (i.e., heating and demisting/defrosting 5) for conducting out the air flow supplied by way of the inlet opening (i.e., brings the air to be treated to outlet openings in to passenger compartment. Id. The air purifying device comprises at least one air purifying unit (i.e., gas filter 32) and at least one lighting unit (i.e., tubular lamps 14) arranged in the housing 2. Id. at Figs. 9 and 10B, p. 5. The at least one air purifying unit 32 takes on the form of the cross-section of the housing 2 and is arranged in the housing 2 to almost fill out the cross-sectional area. Id. at Fig. 4A, 9 and 12, p. 5. 
While Paumier does not explicitly disclose that the air purifying unit 32 takes on the form of the cross-section of the housing 2, Paumier discloses that the evaporator 10 takes on the form of the cross-section of housing 2 as shown in Fig. 4A. Id. at Fig. 4A, p. 4. Paumier further discloses that the air purifying unit 32 has the same cross-section area as the evaporator 10. Id. at Fig. 9, p. 4. Therefore, the air purifying unit takes on the form of the cross-sectional of the housing 2. Paumier also discloses that the at least one lighting unit 14 is arranged in the housing 2 to be opposite the at least one air purifying unit 32. Id. The at least one air purifying unit 32 is formed to be permeable to air and has at least one region which Id. at Fig. 10B, p. 5. At least one photocatalytically active surface region in or at the non-woven material (i.e., the non-woven fiber covering layer 38 contains an agent photocatalyst) is present on the side of the at least one air purifying unit 32 facing the lighting unit 14. Id. at Figs. 9 and 10, p. 5. 
While Paumier does not explicitly discloses that the nonwoven fiber covering layer 38 facing the lighting unit 14, it would have been obvious for the nonwoven fiber covering layer 38 to facing the lighting unit 14 so that the lighting unit 14 could activate the photocatalyst agent. Paumier also discloses that the air flow in the housing, at least in part, flows through the at least one photocatalytically active surface region (i.e. non-woven fiber covering layer 38) and the surface region permeated by activated carbon (i.e., air purification layer 36). Id. at Fig. 9, p. 5. The at least one photocatalytically active surface region 38 of the at least one air purifying unit 32 can be irradiated with light by the at least one lighting unit 14. Id.

    PNG
    media_image1.png
    751
    580
    media_image1.png
    Greyscale

Claim 18 
Claim 19 describes the air purifying device according to claim 18. The metal oxide is an oxide of a transition metal.
Claim 20 describes the air purifying device according to claim 18. The metal oxide or mixed oxide is of CuO, Co3O4, CoOx, NiO, MnOx, MoO2, MoO3, ZnO, Fe2O3, WO3, CeO2, TiO2, Al2O3, V2O3, ZrO2, HfO2, Dy2Oe, Cr2O3 and/or Nb2O5. 
Paumier discloses that the photocatalytically active surface region 38 contains an agent photocatalyst (i.e. titanium oxide — TiO2). Paumier Fig. 10B, p. 3. 
Titanium is a transition metal in the D-block in the periodic table with atomic number 22. 
 Claim 21 describes the air purifying device according to claim 17. The at least one air purifying unit is fixable to at least one inner wall of the housing.
Paumier discloses that the air purifying unit 32 is fixable to the inner wall of the housing 2 (i.e., duct 3) via support frame 40, external frame 42 with longitudinal sides 44 connected by two transverse sides 46 and a central reinforcement cross member 48.  Paumier Fig. 11A, p. 5. 
Claim 22 describes the air purifying device according to claim 17. The at least one lighting unit is arranged in the housing of the at least one air purifying unit to be opposite the at least one photocatalytically active surface region of the at least one air purifying unit on one or more inner walls of the housing or approximately in the middle of the housing. The inner walls of the housing are coated in the region between the at least one air purifying unit and the at least one lighting unit with a light-reflective material.
Paumier discloses that the lighting unit could be arranged in the duct 3 opposite the photocatalytically active surface region 38 of the air purifying unit 32 in the middle of the inner wall of the housing 3. Paumier Figs. 5 and 9, p. 4. 
Paumier does not explicitly disclose that the inner walls of the housing are coated in the region between the at least one air purifying unit and the at least one lighting unit with a light-reflective material. 
In the analogous art of photocatalytic air purifying system, Day discloses that the dominant photcatalytic substrate medium selection criterion is the survival of the UV light photons until absorbed by the photocatalytic coating as non-conductive and non-reflective substrates do not permit penetration of the photons beyond the first encountered surface. Day [0088]. Day also discloses a high-reflective metal wool could be an effective substrate medium. Id. It would have been obvious for Paumier’s inner all of the housing between the air purifying unit and the lighting unit to be coated with light reflective material so that photons could survive until absorbed by the photocatalytic active surface. 
Claim 23 describes the air purifying device according to claim 17. Lenses which focus the light emitted by the at least one lighting unit onto the at least one air purifying unit are arranged in front of the at least one lighting unit, or light reflectors or light-reflective regions are arranged behind and/or adjacent to the at least one lighting unit and reflect the light, which is emitted by the at least one lighting unit, in the direction of the at least one air purifying unit.
Paumier discloses light-reflective regions (i.e., first and second lobes of lamps 14) that are arranged adjacent to the lighting unit 14 and reflect the light towards the respective centers of the gas filter 32 and of the evaporator 10. Paumier Fig. 9, p. 3. 
Claim 24 
As discussed in claim 24, it would have been obvious to coat the inner wall of the housing (i.e. duct 3) with a light-reflective material so that photons could survive until absorbed by the photocatalytic active surface. 
Claim 25 describes the air purifying device according to claim 17. Air guide elements deflecting the air flow diffusely in the housing are arranged in the housing so that the air flow impinges almost uniformly on the entire surface of the non-woven material of the at least one air purifying unit and flows therethrough or the air flow is directed onto the at least one photocatalytically active surface region and flows therearound or therethrough.
Paumier does not disclose air guide elements deflecting the air flow diffusely in the housing so that air flow impinges uniformly on the entire surface of the non-woven material of the at least one air purifying unit and flows therethrough or the air flow is directed onto the at least one photocatalytically active surface region and flows therearound or therethrough.
In the analogous art of air purifying device, Meiller discloses a flow diffuser 18a which distributes the flow of air uniformly across the cross-sectional area of a scrubber element 16 with sorbent material 16a. Meiller Fig. 5, [0040]. Meiller further discloses that the flow diffuser could maximize the purge efficiency of the scrubber element 16. Id. It would have been obvious to include Meiller’s flow diffuser 18a in Paumier close to the inlet so that absorbent efficiency of the second layer 36 could be maximized. With this modification, the air flow would impinge uniformly on the entire surface of the non-woven material of the air purifying unit 32 and flow therethrough. 
Claim 26 describes the air purifying device according to claim 17. The at least one air purifying unit has a frame of plastics material or metal which is enclosed by the non-woven material at least at one side and a receiving region for granulate materials is present behind the 
Paumier discloses that the air purifying unit 32 has a frame of plastics material (i.e., outer frame 42 made of plastic) or metal which is enclosed by the non-woven material 34 and 38 at least at one side (i.e., on both sides) and a receiving region for granulate materials (i.e., the region where second air purification layer 36 resides) is present behind the non-woven material 38, wherein this receiving region is filled with activated carbon or a mixture of activated carbon and granulate coated with titanium dioxide (TiO2) or packed with titanium dioxide ions (TiO2 ions) (i.e., the second purification layer 36 consisting of a photocatalyst agent—TiO2 intimately associated with grains of an adsorbent—activated carbon). Paumier Figs. 9 and 10, p. 5. 
Claim 27 describes the air purifying device according to claim 17. Threads or fibres doped with titanium dioxide ions (TiO2 ions) are worked or introduced into the non-woven material at least in part, which forms the at least one photocatalytically active surface region, or regions of the non-woven material are doped with titanium dioxide ions (TiO2 ions).
Paumier discloses that that the third nonwoven fiber covering layer 38 may contain an agent photocatalyst to increase the efficiency of the filter. Paumier p. 5. 
Paumier does not explicitly discloses that threads or fibres doped with titanium dioxide ions (TiO2 ions) are worked or introduced into the non-woven material at least in part, which forms the at least one photocatalytically active surface region, or regions of the non-woven material are doped with titanium dioxide ions (TiO2 ions).
In the analogous art of making non-woven fabric substrate with titanium dioxide film photocatalyst, Zhu discloses a detailed method of preparing active photocatalyst layer surface on Id. at [0005]. It would have been obvious to prepare Paumier’s nonwoven fiber containing TiO2 photocatalyst the same way as disclosed by Zhu because such procedure is recognized in the photocatalyst art as being suitable of attaching TiO2 to non-woven fabric. 
Claim 28 describes the air purifying device according to claim 17. The surface of the at least one air purifying unit with the non-woven material at least at the side having the at least one photocatalytically active surface region is formed to be wave-shaped or has conical, folded, cylindrical, frusto-conical, frusto-pyramidal, spherical or hemispherical geometric shaping.
Paumier discloses that the surface of the at least one air purifying unit with the non-woven material at least at the side having the at least one photocatalytically active surface region 38 is of wavy shaped (i.e. pleats). Paumier Fig. 19B, p. 3. 
Claim 29 describes the air purifying device according to claim 17. The at least one lighting unit is controllable in the light intensity thereof. An air quality measuring sensor arranged in the air inlet channel or at the air outlet channel determines the air quality. A control unit controls the light intensity of the at least one lighting unit on the basis of the air quality determined by the air quality measuring sensor.
Claim 30
Paumier discloses a motor-fan unit 6 upstream of air inlet duct as Paumier discloses that the motor-fan unit 6 delivers an air flow into the air distribution duct 2. Paumier p. 2. 
Paumier does not discloses that the lightening unit is controllable in the light intensity. Paumier does not discloses that an air quality measuring sensor arranged in the air inlet channel or outlet channel determines the air quality. Paumier further does not discloses that the control unit controls the light intensity of the at least one lighting unit on the basis of the air quality determined by the air quality measuring sensor. Additionally, Paumier does not disclose the control unit controls the light intensity of the at least one lighting unit in dependence on the rotational speed of a fan arranged upstream of the air inlet channel or the air outlet channel.
In the analogous art of air purifiers, Nelson discloses ultraviolet germicidal lamps 22 and 32 reside in an air purifier apparatus 3. Nelson Fig. 1, [0031] and [0038]. Nelson also discloses that the light intensity is adjustable based on the inlet pollution levels sensed by a sensor. Id. at [0049]. While Nelson does not explicitly disclose a controller unit, it would have been obvious that Nelson’s apparatus comprises a control unit (i.e., the unit that is responsible for changing the light intensity). Nelson discloses that its design optimizes treatment where there are higher pollution levels or greater flow rates of air due to air demand. Id. It would have been obvious to include Nelson’s control device and pollution sensor in Paumier’s air purifying device to optimize treatment. With this modification, Nelson’s control unit could control the light intensity depending on the rotational speed of a fan as the rotational speed of the fan would directly affect the flow rates of the air, which is directly proportional to the pollution level. 
Claim 31
This limitation is not a positively recited feature because material or article worked upon does not limit apparatus claims. MPEP 2115.
Claim 32 describes that the air purifying device according to claim 17. The air purifying device comprises a volatile organic compound sensor for control of the air purifying device appropriately to requirements.
Paumier does not disclose that the air purifying device comprises a volatile organic compound sensor for control of the air purifying device appropriately to requirements.
In the analogous art of air filtration systems, Roseberry discloses a group of sensors monitor various operation parameters of air filtration system 20. Roseberry Fig. 1, [0083]. Roseberry also discloses a key operating parameter is total volatile organic compounds (TVOC) present in the filtered air. Id. It would have been obvious to include Roseberry’s TVOC sensor in Paumier’s air purifier as such sensor is recognized in the air purifying art as being commonly used sensors.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Paumier reference is the 42-page Foreign Reference dated Mar. 22, 2019.  A copy of Paumier’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.